Title: Virginia Board of Trade to Virginia Delegates in Congress, [ca. 1 April 1780]—Note on Missing Letter
From: Board of Trade (Virginia)
To: Virginia Delegates in Congress

Editorial Note
1 April 1780. Under this date, on page 30 of a bound manuscript volume entitled “Board of Trade Minute Book, 27 November 1779–7 April 1780,” in the Virginia State Library, is recorded: “Ordered that a Letter be written to the Hons. The Delegates from Virginia in Congress, requesting them to aid Mr. Moss.”
John Moss, an agent of Virginia for equipping its continental line, expected to visit Philadelphia, under orders from the Board of Trade, to sell three hundred hogsheads of tobacco owned by the Commonwealth, because of “the most pressing Necessity for securing the deficient supplies for the Officers & Troops, now on the Southern Expedition” sent to compel the British to abandon their siege of Charleston. Since the editors have found no conclusive reference either to the letter or to Moss’s mission, they are not certain that the dispatch was ever sent to JM and his fellow delegates. Although a letter dated 13 August 1781 indicates that Moss had once visited Baltimore or Philadelphia for a similar purpose, it is not clear that this trip was made in the spring of 1780. Moss (1750–1809) was from Fairfax County (William P. Palmer et al., eds., Calendar of Virginia State Papers and Other Manuscripts [11 vols.; Richmond, 1875–93], II, 326).
